NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

JEANNETTE L. CARRERO,                   )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D18-1459
                                        )
KENYON & PARTNERS, INC. and             )
REEMPLOYMENT ASSISTANCE                 )
APPEALS COMMISSION,                     )
                                        )
             Appellees.                 )
                                        )

Opinion filed December 5, 2018.

Appeal from the Reemployment
Assistance Appeals Commission.

Jeannette L. Carrero, pro se.

Amanda L. Neff, Deputy General
Counsel and Chief Appellate Attorney,
Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee
Reemployment Assistance Appeals
Commission.

No appearance for remaining Appellee


PER CURIAM.

             Affirmed.


CASANUEVA, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.